Exhibit 10.1

 

Employment Offer Letter

 

May 13, 2014

 

Gerard Michel

 

Dear Gerard,

 

It is with great pleasure that I extend an offer for you to join Aastrom
Biosciences, Inc. (the “Company”).  Employment with the Company is contingent
upon compliance with necessary Immigration Laws, satisfaction of any routine
pre-employment contingencies and execution of a Confidentiality, Nondisclosure
and Assignment Agreement.

 

Based on our agreement, your title will be Chief Financial Officer and Vice
President, Corporate Development and you will report directly to me.  Your
employment will commence on June 2, 2014.  Your compensation will consist of the
following:

 

1)                                                   Annual Base Salary —
$350,000 paid semi-monthly ($14,583.33 semi-monthly rate).

 

2)                                         Annual Target Bonus — you will be
eligible to receive a discretionary cash bonus of up to 40% of your base salary
based on performance and the achievement of certain corporate and personal
goals.

 

3)                                         Options — you will be eligible to
receive an option to purchase 45,000 shares of the Company’s common stock based
on the terms of the Company’s 2009 Omnibus Incentive Plan and contingent upon
approval by the Board of Directors of the Company.

 

4)                                         Benefits — you will be eligible to
participate in the Company’s benefit programs including Medical/Dental/Vision
insurance, Life & Disability insurance and 401(k) savings plan, subject to the
terms and conditions of those plans, as amended from time to time

 

5)                                         Paid Time Off (PTO) — you will be
eligible to accrue Paid Time Off at the rate of 16.67 hours per month (25 days
per year).

 

6)                                     Commuting to Boston; Relocation — For up
to the first fifteen (15) months of your employment, Aastrom will reimburse you
for reasonable travel and lodging expenses in accordance with our regular
company policy; provided, however, that the total sum of such reimbursements
shall not exceed $30,000 of actual expenses. Upon your relocation to Boston
during this period, you will be eligible for reimbursement of relocation
expenses in accordance with Aastrom policy.

 

--------------------------------------------------------------------------------


 

This letter summarizes the key points regarding the terms of your employment
with the Company.  I speak for all of us at Aastrom when I say that we look
forward to you joining our team.  Please do not hesitate to contact me if I can
answer any questions.

 

 

Regards,

Accepted and Agreed,

 

 

 

 

 

/s/ Gerard Michel

 

Gerard Michel

 

 

/s/ Dominick Colangelo

 

 

Dominick Colangelo

 

May 18, 2014

President and CEO

 

Date

 

2

--------------------------------------------------------------------------------